MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	 2017	ME	17	
Docket:	   Cum-15-256	
Argued:	   March	1,	2016	
Decided:	  January	26,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	and	JABAR,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	MEAD	and	GORMAN,	JJ.	
Dissent:	  ALEXANDER	and	JABAR,	JJ.	
	
	
                          ESTATE	OF	MERRILL	P.	ROBBINS	
                                        	
                                       v.	
                                        	
                    CHEBEAGUE	&	CUMBERLAND	LAND	TRUST	et	al.	
	
	
SAUFLEY,	C.J.	

        [¶1]	 	 The	 appeal	 in	 this	 matter	 requires	 us	 to	 determine	 whether	 a	

private	 owner	 of	 land	 encumbered	 by	 a	 conservation	 easement	 may	 bring	 a	

lawsuit	 seeking	 the	 enforcement	 of	 the	 easement	 on	 other	 land	 that	 is	 not	

owned	 by	 that	 landowner	 and	 in	 which	 the	 landowner	 has	 no	 other	 legal	

interest.		Here,	the	Estate	of	Merrill	P.	Robbins	appeals	from	a	judgment	of	the	

Superior	Court	(Cumberland	County,	Mills,	J.)	dismissing	for	lack	of	standing1	

the	Estate’s	complaint	seeking	declaratory	and	injunctive	relief	and	damages	


    1		The	court’s	judgment	was	alternatively	based	on	its	conclusion	that	the	matter	was	not	ripe	for	

judicial	determination.		Because	the	Estate’s	claims	are	ripe	now	that	the	Land	Trust	has	formally	
stated	 its	 approval	 of	 the	 proposed	 use,	 we	 need	 not	 review	 the	 court’s	 determination	 on	 that	
matter.		See	Reg’l	Rail	Reorganization	Act	Cases,	419	U.S.	102,	140	(1974)	(holding	that,	because	the	
issue	of	ripeness	“is	peculiarly	a	question	of	timing,	it	is	the	situation	now	rather	than	the	situation	
at	the	time	of	the	[trial	court’s]	decision	that	must	govern”).	
2	

based	 on	 the	 decision	 of	 the	 Chebeague	 &	 Cumberland	 Land	 Trust—the	

holder	of	a	conservation	easement—to	allow	the	Town	of	Cumberland,	which	

also	 owns	 land	 subject	 to	 the	 easement,	 to	 develop	 its	 land	 for	 public	

recreational	use.		Except	with	respect	to	the	Estate’s	breach	of	contract	claim,	

we	agree	with	the	Superior	Court	that	the	Estate	lacks	standing,	and	we	affirm	

the	dismissal.	

                                          I.		BACKGROUND	

         [¶2]		The	following	facts	derive	from	the	Estate’s	complaint,	the	deed	of	

the	conservation	easement	at	issue,	and	other	public	documents	presented	on	

appeal,	 the	 authenticity	 of	 which	 was	 not	 challenged	 on	 appeal.2		 In	 1997,	

Marion	 B.	 Payson,	 acting	 by	 and	 through	 her	 attorney-in-fact	 Merrill	 P.	

Robbins,	 created	 a	 conservation	 easement	 by	 deed.	 	 The	 Chebeague	

&	Cumberland	 Land	 Trust	 is	 the	 current	 holder	 of	 the	 easement	 as	 the	

successor	to	the	original	grantee,	Cumberland	Mainland	and	Islands	Trust,	Inc.		

The	 land	 impressed	 with	 the	 easement	 comprises	 roughly	 100	 acres	 of	 land	

on	the	coast	in	Cumberland,	referred	to	as	“the	Property”	throughout	the	deed	


     2		As	an	exception	to	the	general	rule	that	a	court	may	consider	only	the	pleadings	on	a	motion	to	

dismiss,	 see	Moody	v.	State	Liquor	&	Lottery	Comm’n,	 2004	ME	20,	 ¶¶	8-9,	 843	A.2d	 43,	 courts	 may	
consider	 “official	 public	 documents,	 documents	 that	 are	 central	 to	 the	 plaintiff’s	 claim,	 and	
documents	 referred	 to	 in	 the	 complaint”	 in	 ruling	 on	 a	 motion	 to	 dismiss	 “without	 converting	 a	
motion	to	dismiss	into	a	motion	for	a	summary	judgment	when	the	authenticity	of	such	documents	
is	not	challenged,”	id.	¶	10.	
                                                                                     3	

of	the	easement.		The	conservation	easement’s	stated	purpose	is	to	retain	the	

Property	 “predominantly	 in	 its	 scenic,	 natural,	 and	 open	 space	 condition	 for	

conservation	 purposes	 and	 to	 prevent	 any	 use	 of	 the	 Property	 that	 will	

significantly	impair	or	interfere	with	the	conservation	values	of	the	Property	

and	 the	 Property’s	 natural	 resources	 and	 associated	 ecosystems.”	 	 This	

statement	 of	 purpose	 is	 consistent	 with	 the	 statutory	 requirement	 that	 “[a]	

conservation	easement	.	.	.	include	a	statement	of	the	conservation	purposes	of	

the	 easement,	 the	 conservation	 attributes	 associated	 with	 the	 real	 property	

and	the	benefit	to	the	general	public	intended	to	be	served	by	the	restriction	

on	uses	of	the	real	property	subject	to	the	conservation	easement.”		33	M.R.S.	

§	477-A(1)	(2016).	

      [¶3]	 	 The	 deed	 also	 specifically	 noted	 the	 importance	 of	 the	 easement	

holder’s	primary	purpose	to	“promot[e]	for	the	benefit	of	the	general	public	the	

preservation	 of	 natural	 resources	 in	 the	 Town	 of	 Cumberland	 and	 County	 of	

Cumberland,	 including	 land	 and	 water	 resources,	 the	 plant	 and	 animal	 life	

thereon,	 and	 unique	 scenic,	 natural,	 and	 historic	 sites.”	 	 (Emphasis	 added.)	

Again,	 this	 purpose	 comports	 with	 the	 requirements	 of	 Maine	 law	 that	 a	

conservation	easement	must	inure	to	“the	benefit	[of]	the	general	public.”		Id.	
4	

       [¶4]	 	 Following	 several	 conveyances	 of	 sections	 of	 the	 original	 parcel,	

the	Estate	now	owns	only	a	portion	of	the	original	100	acres	of	land	subject	to	

the	conservation	easement.		The	Town	of	Cumberland	has	purchased	another	

part	of	the	100	acres,	which	it	acquired	after	the	easement	was	created,	and	a	

real	estate	developer	has	acquired	other	land	subject	to	the	easement.			

       [¶5]		The	Town	has	received	conditional	approval	from	the	Cumberland	

Planning	Board	to	allow	the	use	of	its	property	for	a	public	beach.		The	Town	

plans	 to	 construct	 a	 parking	 lot,	 resurface	 the	 existing	 access	 road	 with	

reclaimed	asphalt,	relocate	an	existing	bath	house,	and	add	portable	toilets.			

       [¶6]	 	 As	 holder	 of	 the	 conservation	 easement	 and	 successor	 to	 the	

grantee	 named	 in	 the	 deed,	 the	 Land	 Trust	 is,	 by	 the	 easement’s	 terms,	

primarily	 responsible	 for	 enforcing	 the	 terms	 of	 the	 easement.	 	 See	also	33	

M.R.S.	§	478(1)(B)	(2016).		The	Land	Trust	has	determined,	and	has	informed	

the	 Town,	 that	 the	 Town’s	 plans	 are	 permitted	 under	 the	 terms	 of	 the	

conservation	easement.		Although	the	Land	Trust	concluded	that	the	proposed	

changes	would	expand	public	use	of	the	Property,	which	would	have	“impacts	

on	the	land,	the	shore	and	the	water,”	the	Land	Trust	stated	that	its	goal	was	

to	 achieve	 balance	 between	 resource	 protection	 and	 increased	 public	 access	

to	the	land.			
                                                                                       5	

      [¶7]	 	 The	 Estate,	 although	 not	 an	 owner	 of	 the	 land	 at	 issue,	

communicated	 to	 the	 Land	 Trust	 and	 the	 Town	 its	 concerns	 that	 the	 Town’s	

plan	did	not	comply	with	the	terms	of	the	conservation	easement	and	that	the	

Land	 Trust	 was	 violating	 its	 obligations	 as	 holder	 of	 the	 easement.	 	 On	

December	18,	2014,	the	Estate	filed	a	complaint	in	the	Superior	Court	naming	

the	Land	Trust	and	the	Town	as	defendants.		The	four-count	complaint	sought	

a	declaratory	judgment,	injunctive	relief,	and	damages	and	costs,	and	included	

a	breach	of	contract	claim	against	the	Land	Trust.	

      [¶8]		Upon	the	Town’s	and	the	Land	Trust’s	motions	to	dismiss	pursuant	

to	 M.R.	 Civ.	 P.	 12(b)(6),	 the	 court	 dismissed	 the	 Estate’s	 complaint	 in	 its	

entirety,	 concluding	 that	 the	 Estate	 lacked	 standing	 to	 initiate	 an	 action	 to	

enforce	the	conservation	easement	as	it	relates	to	the	Town’s	property.		The	

court	interpreted	the	statutorily	provided	grant	of	standing,	which	applies	to	

“[a]n	 owner	 of	 an	 interest	 in	 the	 real	 property	 burdened	 by	 the	 easement,”	

33	M.R.S.	§	478(1)(A)	(2016)	(emphasis	added),	to	be	limited	to	the	owner	of	

an	interest	in	the	real	property	that	may	actually	be	subject	to	development	or	

another	 use	 allegedly	 inconsistent	 with	 the	 terms	 of	 the	 conservation	

easement.	 	 The	 court	 concluded	 that,	 in	 this	 context,	 the	 statutory	 language	

does	 not	 include	 owners	 of	 other	 unrelated	 property	 that	 happens	 to	 be	
6	

burdened	by	the	same	easement.		The	court	further	concluded	that	the	Estate	

was	not	authorized	to	sue	by	virtue	of	any	“special	interest”	standing	and	that	

the	deed	of	the	conservation	easement	did	not	authorize	enforcement	by	one	

property	holder	against	another.		The	Estate	timely	appealed.3	

                                          II.		DISCUSSION	

	        [¶9]		The	question	presented	is	whether	landowners	with	no	ownership	

or	 other	 rights	 to	 land	 on	 which	 a	 use	 is	 proposed	 may	 seek	 a	 judicial	

determination	 of	 whether	 the	 proposed	 use	 on	 that	 land	 is	 permitted	 by	 the	

terms	of	a	conservation	easement.		The	Estate	contends	that	it	has	standing	to	

bring	 a	 claim	 to	 enforce	 the	 terms	 of	 the	 conservation	 easement	 as	 to	 the	

Town’s	 land	 pursuant	 to	 the	 plain	 language	 of	 section	 478(1)	 because	 the	

Estate	 owns	 an	 interest	 in	 real	 property	 that	 is	 also	 burdened	 by	 the	

easement,	even	if	the	dispute	does	not	concern	a	use	proposed	on	the	Estate’s	

property.		See	33	M.R.S.	§	478(1)(A).	

         [¶10]	 	 Unless	 a	 party	 has	 standing	 to	 sue,	 that	 party’s	 complaint	 is	

properly	dismissed.		See,	e.g.,	Nevin	v.	Union	Tr.	Co.,	1999	ME	47,	¶¶	41-42,	726	

A.2d	694.		Standing,	in	this	context,	is	fully	addressed	by	the	statute.		The	laws	


     3		Maine	Farmland	Trust,	Inc.,	filed	an	amicus	brief,	and	although	the	Attorney	General	also	filed	

an	amicus	brief	with	our	leave,	see	M.R.	App.	P.	9(e)(1),	she	has	not	intervened	in	the	action	and	is	
not	a	party,	see	33	M.R.S.	§	478(1)(D)	(2016).			
                                                                                       7	

codified	 at	 33	 M.R.S.	 §§	 476	 to	 479-C	 (2016)	 apply	 to	 the	 conservation	

easement,	see	33	M.R.S.	§	479-A(1);	P.L.	1985,	ch.	395,	§	3	(effective	Sept.	19,	

1985),	 and	 we	 look	 to	 section	 478(1)	 to	 determine	 standing.	 	 That	 statute	

specifies	 who	 may	 initiate	 or	 intervene	 in	 an	 action	 affecting	 a	 conservation	

easement:	

           1.	 	 Action	 or	 intervention.	 	 An	 action	 affecting	 a	
      conservation	easement	may	be	brought	or	intervened	in	by:	

             A.		An	owner	of	an	interest	in	the	real	property	burdened	by	
             the	easement;		

             B.		A	holder	of	the	easement;		

             C.		A	person	having	a	3rd-party	right	of	enforcement;	or		

             D.		The	Attorney	General;	except	that	the	Attorney	General	
             may	 initiate	 action	 seeking	 enforcement	 of	 a	 conservation	
             easement	 only	 when	 the	 parties	 designated	 as	 having	 the	
             right	 to	 do	 so	 under	 the	 terms	 of	 the	 conservation	
             easement:	

                    (1)		Are	no	longer	in	legal	existence;	

                    (2)		Are	bankrupt	or	insolvent;	

                    (3)		Cannot	be	contacted	after	reasonable	diligence	to	
                    do	so;	or	

                    (4)	 	 After	 90	 days’	 prior	 written	 notice	 by	 the	
                    Attorney	General	of	the	nature	of	the	asserted	failure,	
                    have	 failed	 to	 take	 reasonable	 actions	 to	 bring	 about	
                    compliance	with	the	conservation	easement.	

33	M.R.S.	§	478(1).	
8	

       [¶11]	 	 We	 review	 de	 novo	 the	 interpretation	 of	 a	 statute.	 	See	Strout	v.	

Cent.	Me.	Med.	Ctr.,	 2014	 ME	 77,	 ¶	 10,	 94	 A.3d	 786.	 	 “In	 construing	 a	 statute	

our	 duty	 is	 to	 give	 effect	 to	 the	 intent	 of	 the	 Legislature	 as	 evidenced	 by	 the	

language	 of	 the	 statute.”	 	 Concord	Gen.	Mut.	Ins.	Co.	v.	Patrons-Oxford	Mut.	Ins.	

Co.,	411	A.2d	1017,	1020	(Me.	1980).		“We	will	construe	a	statute	based	on	its	

plain	meaning	in	the	context	of	the	statutory	scheme,	and	only	if	the	statute	is	

ambiguous	 will	 we	 look	 to	 extrinsic	 indicia	 of	 legislative	 intent	 such	 as	

relevant	legislative	history.”		Strout,	2014	ME	77,	¶	10,	94	A.3d	786	(quotation	

marks	omitted).	

A.	    “An	Action	Affecting	a	Conservation	Easement”	

       [¶12]		We	begin	with	the	question	of	whether	each	count	of	the	Estate’s	

complaint	 is	 “[a]n	 action	 affecting	 a	 conservation	 easement.”	 	 33	 M.R.S.	

§	478(1).		The	Estate	alleged	causes	of	action	against	the	Town	and	the	Land	

Trust	 for	 declaratory	 relief,	 statutory	 enforcement,	 and	 injunctive	 relief.	 	 It	

further	alleged	a	breach	of	contract	by	the	Land	Trust.		Based	on	these	claims,	

the	 Estate	 sought	 the	 following	 remedies	 in	 its	 complaint:	 declaratory	 and	

injunctive	relief,	damages,	and	costs.			

       [¶13]	 	 Based	 on	 the	 plain	 meaning	 of	 “[a]n	 action	 affecting	 a	

conservation	 easement,”	 id.,	 we	 conclude	 that	 all	 causes	 of	 action,	 except	
                                                                                          9	

potentially	the	breach	of	contract	claim	asserted	against	the	Land	Trust,	affect	

the	 Land	 Trust’s	 conservation	 easement.	 	 Any	 injunctive,	 declaratory,	 or	

enforcement	 relief	 would	 directly	 affect	 the	 scope,	 meaning,	 and	

administration	of	the	easement	deed’s	terms.		Accordingly,	33	M.R.S.	§	478(1)	

applies	to	these	claims.	

       [¶14]	 	 With	 respect	 to	 the	 breach	 of	 contract	 claim,	 however,	 it	 is	 not	

clear	 from	 the	 complaint	 whether	 the	 contract	 allegedly	 breached	 was	 the	

easement	contract	itself.		See	Windham	Land	Tr.	v.	Jeffords,	2009	ME	29,	¶	16,	

967	 A.2d	 690	 (stating	 that	 a	 conservation	 easement	 is	 a	 contract	 between	 a	

landowner	 and	 the	 easement	 holder).	 	 The	 complaint	 and	 record	 materials	

available	at	this	early	stage	in	the	proceedings	indicate	that	the	Estate	is	the	

successor	 in	 title	 to	 Marion	 B.	 Payson;	 that	 Payson	 entered	 into	 a	 contract	

with	Cumberland	Mainland	and	Islands	Trust,	Inc.	(CMIT);	that	the	Land	Trust	

is	 the	 successor	 to	 CMIT;	 and	 that	 the	 Land	 Trust,	 “[i]n	 agreeing	 to	 hold	 the	

Conservation	Easement	.	.	.	represented	that	it	would	enforce	the	restrictions	

contained	therein.”	

       [¶15]	 	 On	 this	 record,	 we	 cannot	 say	 that	 the	 Estate,	 claiming	 to	 be	 a	

successor	in	interest	to	the	contract,	has	no	standing	to	sue	the	Trust,	which	is	

also	a	successor.		The	record	at	this	stage	is	insufficient	for	us	to	identify	with	
10	

precision	what	agreement	the	Estate	alleges	has	been	breached.		Any	remedy	

in	the	nature	of	specific	performance	related	to	enforcement	of	the	easement	

would	 be	 precluded,	 however,	 because	 it	 would	 be	 “[a]n	 action	 affecting	 a	

conservation	easement”	as	discussed	below.		See	33	M.R.S.	§	478(1).	

      [¶16]	 	 Accordingly,	 although	 all	 other	 counts	 of	 the	 Estate’s	 complaint	

are	 unambiguously	 “action[s]	 affecting	 a	 conservation	 easement,”	 for	 which	

the	 statute	 governs	 standing,	see	id.,	 we	 cannot	 determine	 that	 the	 contract	

claim—which	 may	 be	 based	 on	 one	 or	 more	 agreements	 not	 yet	 clarified	 at	

this	stage—is	an	action	affecting	the	easement.		Based	on	the	broad	language	

of	 the	 complaint,	 and	 given	 that	 Maine	 is	 a	 notice-pleading	 state,	 see	 M.R.	

Civ.	P.	8(a);	Marshall	v.	Town	of	Dexter,	2015	ME	135,	¶	1	n.1,	125	A.3d	1141,	

dismissal	of	the	contract	claim	is	not	appropriate	at	this	time.		The	remaining	

question	 is	 whether	 section	478(1)	confers	standing	on	 the	 Estate	 to	 pursue	

the	other	claims.	

B.	   Authorization	to	Sue	Pursuant	to	Section	478(1)	

      [¶17]	 	 Proceeding	 then	 to	 the	 statutory	 list	 of	 potential	 plaintiffs	 in	

actions	 affecting	 a	 conservation	 easement,	 there	 are	 four	 classifications	 of	

parties	that	have	standing.		It	is	evident	that	the	Estate	does	not	have	standing	

as	 the	 holder	 of	 the	 easement	 because	 the	 Trust	 is	 the	 holder,	 see	 33	 M.R.S.	
                                                                                                           11	

§§	476(2),	 478(1)(B);	 as	 the	 Attorney	 General,	 see	 id.	 §	478(1)(D);4	or	 as	 a	

third	party	that	has,	by	contract	or	otherwise,	obtained	a	right	of	enforcement,	

see	id.	§	478(1)(C).5	

         [¶18]		Thus,	the	question	on	appeal	is	limited	to	whether	“[a]n	owner	of	

an	 interest	 in	 the	 real	 property	 burdened	 by	 the	 easement,”	 id.	§	 478(1)(A)	

(emphasis	added),	includes	the	Estate,	which	does	not	own	an	interest	in	the	

Town-owned	parcel	on	which	enforcement	is	sought	but	does	own	an	interest	

in	land	that	is	also	burdened	by	the	conservation	easement.	

         [¶19]		Because	section	478(1)(A)	can	be	interpreted	in	different	ways,	it	

is	 ambiguous	 regarding	 whether	 “[a]n	 owner	 of	 an	 interest	 in	 the	 real	

property	burdened	by	the	easement,”	id.	(emphasis	added),	means	an	owner	

of	any	real	property	burdened	by	the	easement	or	instead	means	an	owner	of	

the	 real	 property,	 burdened	 by	 the	 easement,	 upon	 which	 an	 enforcement	




   4		The	Attorney	General	would	have	standing	to	sue	if	the	Land	Trust,	as	the	party	designated	as	

having	 the	 right	 to	 sue	 under	 the	 terms	 of	 the	 conservation	 easement,	 became	 unable	 to	 do	 so	
because	it	(1)	was	no	longer	in	legal	existence,	(2)	became	bankrupt	or	insolvent,	(3)	could	not	be	
contacted	 with	 reasonable	 diligence,	 or	 (4)	 “failed	 to	 take	 reasonable	 actions	 to	 bring	 about	
compliance	 with	 the	 conservation	 easement”	 within	 ninety	 days	 after	 “written	 notice	 by	 the	
Attorney	 General	 of	 the	 nature	 of	 the	 asserted	 failure.”	 	 33	 M.R.S.	 §	 478(1)(D).	 	 There	 is	 no	
allegation	in	this	matter,	however,	that	any	of	these	circumstances	exist.	

   5		
     The	 complaint	 contains	 no	 allegation	 that	 any	 third	 party	 has,	 by	 contract	 or	 otherwise,	
obtained	a	right	of	enforcement.		See	id.	§	478(1)(C)	(2016).			
12	

issue	 has	 arisen.6		 See	 Estate	of	Joyce	v.	Commercial	Welding	Co.,	 2012	ME	62,	

¶	12,	 55	A.3d	 411	 (“A	 statute	 is	 ambiguous	 if	 it	 is	 reasonably	 susceptible	 to	

different	interpretations.”).	

          [¶20]		The	ambiguity	of	the	statute	is	squarely	presented	in	this	appeal,	

in	 which	 the	 Estate	 owns	 property	 “burdened	 by	 the	 easement,”	 33	 M.R.S.	

§	478(1)(A),	 but	 asserts	 standing	 to	 enforce	 the	 conservation	 easement	

against	 another	 landowner	 by	 bringing	 claims	 that	 would	 ordinarily	 be	

asserted	by	a	person	or	entity	that	is	benefitted	by	the	easement.		See	Peter	M.	

Morrisette,	 Conservation	 Easements	 and	 the	 Public	 Good:	 Preserving	 the	

Environment	on	Private	Lands,	 41	 Nat.	 Resources	 J.	 373,	 381	 (2001)	 (“[T]he	

benefit	is	not	tied	to	any	specific	piece	of	property;	rather,	the	benefit	accrues	

to	the	land	trust	or	organization	that	holds	the	easement.”).	


   6		
     A	 leading	 treatise	 on	 property	 law	 states	 as	 follows	 about	 the	 Uniform	 Act’s	 language	
concerning	landowner	standing,	which	the	Maine	Legislature	adopted:	

         The	 Uniform	 Act	 provides	 that	 an	 action	 affecting	 a	 conservation	 easement	 may	 be	
         brought	by	four	categories	of	plaintiffs.		The	first	is	the	owner	of	an	interest	in	the	real	
         property	burdened	by	the	easement.		While	an	owner	might	be	motivated	to	terminate	
         or	modify	the	restrictions,	in	most	circumstances	enforcement	would	be	against	the	fee	
         owner’s	interests.		An	exception	might	be	the	possibility	of	litigation	between	tenants	
         in	common,	if	one	disapproved	of	activities	by	another	which	violated	the	conservation	
         easement.	 	 Similarly	 there	 might	 be	 a	 dispute	 between	 the	 owner	 of	 the	 fee	 and	 a	
         tenant,	or	between	a	life	tenant	and	the	holder	of	a	remainder.	

4	Powell	on	Real	Property	§	34A.03[4]	(2015)	(footnote	omitted);	see	Unif.	Conservation	Easement	
Act	§	3(a)(1)	(1981),	12	U.L.A.	165,	184	(2008);	33	M.R.S.	§	478(1)(A)	(2016).		The	author	appears	
to	assume	that	the	language	refers	only	to	the	real	property	upon	which	an	enforcement	issue	has	
arisen.	
                                                                                                         13	

        [¶21]		To	resolve	the	ambiguity	in	the	statutory	language,	the	Superior	

Court	applied	the	rules	of	statutory	construction	and	reviewed	the	legislative	

history	of	the	provision,	interpreting	the	statute	not	to	confer	blanket	standing	

on	 owners	 of	 property	 subject	 to	 a	 conservation	 easement	 to	 enforce	 the	

easement	 against	 each	 other.	 	 As	 the	 court	 correctly	 observed,	 to	 the	 extent	

that	 “[a]n	 owner	 of	 an	 interest	 in	 the	 real	 property	 burdened	 by	 the	

easement,”	33	M.R.S.	§	478(1)(A),	was	authorized	to	bring	suit	by	the	uniform	

act	 that	 Maine’s	 Legislature	 adopted,7	see	 Unif.	 Conservation	 Easement	 Act	

(1981),	 12	 U.L.A.	 165	 (2008	 &	 Supp.	 2016),	 such	 authorization	 was	 for	 the	

purpose	of	allowing	the	landowner	to	“sue	in	cases	where	the	easements	also	

impose	 duties	 upon	 holders	 and	 these	 duties	 are	 breached	 by	 the	 holders,”8	

Unif.	Conservation	Easement	Act	§	3	cmt.,	12	U.L.A.	at	185	(2008).		Regarding	

the	 filing	 of	 suit	 to	 enforce	 restrictions	 on	 landowners’	 use	 of	 burdened	

properties,	the	comments	identified	“[h]olders	and	persons	having	third-party	

   7		 The	 legislative	 committee	 that	 recommended	 adopting	 the	 Maine	 legislation	 considered	 the	

1981	Uniform	 Conservation	 Easement	 Act	 and	 its	 accompanying	 comments	 from	 the	 National	
Conference	 of	 Commissioners	 of	 Uniform	 State	 Laws.	 	 An	 Act	 to	 Adopt	 the	 Uniform	 Conservation	
Easement	 Act:	 Hearing	 on	 L.D.	 1737	 Before	 the	 J.	 Standing	 Committee	 on	 Judiciary,	 112th	 Legis.	
(1985)	(Uniform	Conservation	Easement	Act:	Synopsis,	prepared	by	Davis	Hartwell,	Esq.).	

   8		For	example,	by	the	terms	of	the	deed	establishing	the	conservation	easement	at	issue	in	this	

matter,	the	holder	“represents	that	it	will	manage	access	in	and	to”	a	trail	on	the	property,	which	
would	be	used	by	the	public,	and	the	deed	sets	out	specific	management	requirements.		An	owner	of	
the	land	containing	that	trail	may	wish	to	bring	suit	if	the	Land	Trust	fails	to	manage	trail	access	as	
required	by	the	deed.		Conversely,	the	deed	grants	to	the	Land	Trust	the	“[a]ffirmative	[r]ight[]”	to	
enforce	the	easement;	it	is	not	described	as	a	duty.	
14	

rights	of	enforcement”	as	the	entities	with	standing.		Id.		Thus,	the	Uniform	Act	

would	 identify	 the	 Land	 Trust,	 as	 the	 holder	 of	 the	 easement,	 as	 having	

standing	 to	 enforce	 the	 easement.	 	 The	 Uniform	 Act	 also	 recognizes	 that	 a	

state	 might	 adopt	 language	 to	 confer	 standing	 on,	 for	 instance,	 the	 Attorney	

General.		Id.	

      [¶22]	 	 In	 2007,	 the	 Maine	 Legislature	 did	 just	 that.	 	 See	 P.L.	 2007,	

ch.	412,	 §	5	 (effective	 Sept.	 20,	 2007)	 (codified	 at	 33	 M.R.S.	 §	 478(1)(D)).		

Although	 originally	 proposed	 to	 simply	 add	 the	 Attorney	 General	 as	 a	 party	

with	standing,	see	L.D.	1737,	§	6	(123d	Legis.	2007),	the	Legislature	ultimately	

adopted	a	statute	that	authorizes	the	Attorney	General	to	enforce	the	terms	of	

a	conservation	easement	only	in	limited	circumstances,	P.L.	2007,	ch.	412,	§	5	

(codified	at	33	M.R.S.	§	478(1)(D)),	manifesting	an	intention	not	to	extensively	

expand	the	scope	of	standing	to	litigate	over	conservation	easements,	see	Sen.	

Amend.	 B	 to	 Comm.	 Amend.	 A	 to	 L.D.	 1737,	 No.	 S-305	 Summary	 at	 3	 (123d	

Legis.	 2007)	 (stating	 that	 the	 amendment	 “specifies	 under	 what	

circumstances	 the	 Attorney	 General	 may	 initiate	 action	 seeking	 enforcement	

of	a	conservation	easement”).	

      [¶23]	 	 Although	 Maine’s	 statute	 gives	 limited	 standing	 to	 the	 Attorney	

General,	other	states’	statutes	may	confer	standing	upon	“private	attorney[s]	
                                                                                      15	

general,”	 Sierra	 Club	 v.	 Morton,	 405	 U.S.	 727,	 737-38	 (1972),	 whereby	

individuals	 are	 empowered	 to	 advance	 the	 public	 interest,	 see,	 e.g.,	 765	 Ill.	

Comp.	 Stat.	 Ann.	120/4(c)	 (LEXIS	 through	 P.A.	 99-904)	 (authorizing	

enforcement	 of	 a	 conservation	 right	 by	 “the	 owner	 of	 any	 real	 property	

abutting	 or	 within	 500	 feet	 of	 the	 real	 property	 subject	 to	 the	 conservation	

right”	 (emphasis	 added)).	 	 As	 the	 Superior	 Court	 stated:	 “Maine’s	 law	

explicitly	 empowers	 the	 Attorney	 General,	 as	 a	 representative	 of	 the	 public,	

with	the	backup	authority	to	enforce	the	terms	of	a	conservation	easement	in	

the	event	that	the	holder	fails	to	fulfill	its	duties.”			

      [¶24]		We	agree	with	the	court	that	the	limitations	on	enforcement	by	

the	 Attorney	 General	 support	 the	 conclusion	 that	 the	 Legislature	 did	 not	

intend	 to	 authorize	 actions	 by	 private	 attorneys	 general.	 	 In	 addition	 to	 the	

legislative	 materials	 summarized	 and	 considered	 by	 the	 Superior	 Court,	

extrinsic	 evidence	 of	 legislative	 intent	 properly	 includes	 “preenactment	

history,	 including	 circumstances	 and	 events	 leading	 up	 to	 a	 bill’s	

introduction.”		2A	Norman	J.	Singer	&	Shambie	Singer,	Statutes	and	Statutory	

Construction	 §	48:1	 at	 548-50	 (7th	ed.	2014);	 see	 generally	 id.	 §	 48:3	 at	

561-73.	 	 In	 the	 instant	 matter,	 a	 review	 of	 the	 history	 of	 conservation	

easements	and	their	intended	purposes	illuminates	the	issue	of	to	whom	the	
16	

Legislature	 intended	 to	 give	 standing	 to	 commence	 lawsuits	 to	 enforce	 the	

terms	of	an	easement.	

      [¶25]	 	 “The	 conservation	 easement	 is	 a	 creature	 of	 statute,	 not	 the	

common	law.”		Morrisette	at	380;	see	also	4	Powell	on	Real	Property	§	34A.01	

(2015).	 	 Before	 the	 advent	 of	 the	 conservation	 easement,	 common	 law	

servitudes—including	 traditional	 easements—were	 used	 to	 secure	 rights	 in	

land	for	the	public	interest.		Morrisette	at	380.		See	generally	4	Powell	on	Real	

Property	 §	 34A.02[1]	 (discussing	 federal	 highway	 and	 scenic	 easements	

created	in	the	1930s,	1940s,	and	1950s);	William	H.	Whyte,	Jr.,	Securing	Open	

Space	 for	 Urban	 America:	 Conservation	 Easements,	 Urban	 Land	 Inst.–Tech.	

Bulletin,	 no.	 36,	 Dec.	 1959,	 at	 11-14	 (discussing	 scenic	 easements,	

right-of-way	easements,	airport	easements,	and	easements	for	water	control).		

These	 common	 law	 servitudes	 were	 not	 without	 limitations	 in	 the	 area	 of	

conservation.		See	Morrisette	at	380-84.	

      [¶26]		In	1959,	the	Urban	Land	Institute	published	a	technical	bulletin	

authored	 by	 William	 H.	 Whyte,	 who	 argued	 that	 “conservation	 easement[s],”	

Whyte	 at	 8,	 should	 be	 used	 to	 secure	 open	 spaces	 in	 an	 urbanizing	 America.		

See	generally	Whyte.		Because	conservation	easements	are	an	extension	of	the	

law	of	eminent	domain,	id.	at	7,	“the	purpose	[of	the	easement]	must	be	public,”	
                                                                                     17	

id.	 at	 15.	 	 Whyte	 argued	 that	 conservation	 easements	 would	 advance	

numerous	 public	 benefits,	 including	 watershed	 protection,	 agricultural	 land	

conservation,	 limited	 recreational	 use,	 control	 of	 urban	 sprawl,	 and	 the	

reservation	 of	 future	 options	 for	 the	 use	 of	 those	 open	 spaces	 that	 are	

protected.		Id.	at	16-19.	

      [¶27]	 	 In	 1981,	 the	 National	 Conference	 of	 Commissioners	 on	 Uniform	

State	 Laws	 approved	 and	 recommended	 for	 widespread	 enactment	 the	

Uniform	 Conservation	 Easement	 Act	 (UCEA).	 	 See	 Unif.	 Conservation	

Easement	 Act,	 12	 U.L.A.	 165	 (2008).	 	 The	 UCEA	 did	 away	 with	 many	

limitations	that	would	otherwise	be	present	pursuant	to	the	common	law.		See	

Unif.	Conservation	Easement	Act	§	4	&	cmt.,	12	U.L.A.	at	187-88.		In	1985,	the	

Maine	 Legislature	 adopted	 the	 UCEA,	 see	 P.L.	 1985,	 ch.	 395	 §	 3	 (effective	

Sept.	19,	 1985),	 with	 modifications,	 compare,	e.g.,	33	 M.R.S.	 §	476(1)	 (2016),	

with	Unif.	Conservation	Easement	Act	§	1(1),	12	U.L.A.	at	174.		Consistent	with	

the	 national	 movement,	 Maine’s	 definition	 of	 a	 conservation	 easement	

requires	 a	 conservation	 easement	 to	 advance	 public	 benefits.	 	 See	 33	 M.R.S.	

§	477-A(1)	(“A	conservation	easement	executed	on	or	after	the	effective	date	

of	 this	 section	 must	 include	 a	 statement	 of	 the	 conservation	 purposes	 of	 the	

easement,	 the	 conservation	 attributes	 associated	 with	 the	 real	 property	 and	
18	

the	 benefit	to	the	general	public	 intended	 to	 be	 served	 by	 the	 restriction	 on	

uses	 of	 the	 real	 property	 subject	 to	 the	 conservation	 easement.”	 (emphasis	

added));	 see	 also	 id.	 §	 476(1)	 (“‘Conservation	 easement’	 means	 a	

nonpossessory	 interest	 of	 a	 holder	 in	 real	 property	 imposing	 limitations	 or	

affirmative	 obligations	 the	 purposes	 of	 which	 include	 retaining	 or	 protecting	

natural,	scenic	or	open	space	values	of	real	property;	assuring	its	availability	for	

agricultural,	 forest,	 recreational	 or	 open	 space	 use;	 protecting	 natural	

resources;	 or	 maintaining	 or	 enhancing	 air	 or	 water	 quality	 of	 real	 property.”	

(emphasis	added)).	

        [¶28]		Considering	this	history,	had	the	Legislature	intended,	in	enacting	

section	 478(1),	 for	 a	 broader	 group	 of	 private	 citizens	 to	 have	 standing	 to	

enforce	 conservation	 easements	 upon	 land	 that	 they	 do	 not	 own,	 it	 would	

have	said	so	much	more	clearly.9			

        [¶29]		Here,	the	use	approved	by	the	Land	Trust	is	intended	to	provide	

public	 access	 over	 municipal	 property	 to	 one	 of	 Maine’s	 most	 important	


   9		Such	broader	access	to	litigation	could	permit	individuals	to	thwart	the	public	purposes	of	a	

conservation	 tool	 and	 instead	 use	 that	 tool	 to	 advance	 their	 own	 private	 interests.		
Private-attorney-general	standing	“could	allow	neighbors	to	extract	a	private	benefit	(namely,	the	
continuation	of	an	easement	arrangement	that	only	serves	the	personal	goals	of	neighbors),	when	
the	purpose	of	the	easement,	the	overall	conservation	easement	authorization,	and	the	federal	and	
state	tax	subsidies	is	to	benefit	the	public.”		Gerald	Korngold,	Governmental	Conservation	Easements:	
A	 Means	 to	 Advance	 Efficiency,	 Freedom	 from	 Coercion,	 Flexibility,	 and	 Democracy,	 78	 Brooklyn	 L.	
Rev.	467,	500	(2013).	
                                                                                      19	

natural	 resources—the	 coastal	 waterfront.	 	 The	 Land	 Trust	 has	 determined	

this	use	to	be	consistent	with	the	purposes	of	the	conservation	easement,	and	

although	 other	 landowners	 may	 disagree	 with	 making	 the	 identified	 land	

accessible	to	the	public,	the	Land	Trust—not	a	private	landowner	such	as	the	

Estate—is	the	entity	identified	by	statute	to	enforce	the	easement’s	pertinent	

terms.	 	 See	 33	 M.R.S.	 §	478(1)(B).	 	 If	 the	 Land	 Trust	 cannot,	 for	 identified	

reasons,	 fulfill	 its	 obligations	 in	 reviewing	 and	 enforcing	 the	 easement,	 the	

Attorney	 General—again,	 not	 a	 private	 landowner—has	 the	 authority	 to	

enforce	the	easement.		See	id.	§	478(1)(D).	

      [¶30]	 	 The	 pleadings	 disclose	 no	 impediment	 to	 the	 Land	 Trust’s	

exercise	 of	 its	 authority,	 and	 we	 are	 not	 persuaded	 that	 the	 Legislature	

intended	 to	 hinder	 a	 competent	 conservation	 easement	 holder’s	 ability	 to	

carry	 out	 its	 responsibilities	 by	 authorizing	 expensive	 and	 complicated	

enforcement	lawsuits	to	be	prosecuted	by	any	party	who	happens	to	own	land	

that	 is	 also	 subject	 to	 the	 conservation	 easement.	 	 See	 Gerald	 Korngold,	

Governmental	Conservation	Easements:	A	Means	to	Advance	Efficiency,	Freedom	

from	 Coercion,	 Flexibility,	 and	 Democracy,	 78	 Brooklyn	 L.	 Rev.	 467,	 500-01	

(2013)	 (observing,	 in	 a	 case	 where	 neighbors	 brought	 suit	 to	 enforce	 a	

conservation	 easement	 and	 sued	 the	 owner	 of	 the	 burdened	 land	 and	 the	
20	

holder	 of	 the	 easement,	 Bjork	v.	Draper,	 936	 N.E.2d	 763	 (Ill.	 App.	 Ct.	 2010),	

that	 the	 “nonprofit	 organization	 was	 forced	 to	 spend	 [unknown	 sums	 of	

money]	on	legal	fees	in	several	trials	and	appeals	in	this	matter,	rather	than	on	

land	conservation	activities”).	

      [¶31]		Although	abutting	or	nearby	landowners	may	have	the	capacity	

to	 seek	 enforcement	 of	 local	 zoning	 regulations,	 which	 the	 Estate	 has	 also	

done	 in	 a	 separate	 matter,	 see	Estate	of	Robbins	v.	Town	of	Cumberland,	 2017	

ME	16,	---	A.3d	---,	the	Legislature	has	specifically	limited	standing	to	enforce	

the	 terms	 of	 a	 conservation	 easement	 against	 a	 landowner.	 	 There	 is	 no	

suggestion	 in	 section	 478(1)	 or	 in	 extrinsic	 sources	 that	 the	 Legislature	

intended	to	expand	litigation	and	increase	costs	to	the	holders	of	conservation	

easements,	especially	when	such	standing	would	allow	suit	even	by	an	owner	

of	land	that,	although	subject	to	the	easement,	is	distant	from	the	property	on	

which	 compliance	 has	 been	 questioned.	 	 Rather,	 by	 enacting	 a	 statute	 that	

narrowly	 defined	 the	 entities	 that	 may	 bring	 legal	 action	 and	 the	

circumstances	 in	 which	 the	 Attorney	 General	 may	 step	 in	 for	 an	 easement	

holder	 to	 enforce	 an	 easement’s	 terms,	 the	 Legislature	 acted	 to	 constrain	

individual	challenges	to	a	conservation	easement	holder’s	decision-making.	
                                                                                                            21	

                                           III.		CONCLUSION	

        [¶32]	 	 Marion	B.	Payson	 granted	 to	 CMIT,	 which	 was	 replaced	 by	 the	

Land	 Trust,	 a	 conservation	 easement	 over	 a	 significant	 piece	 of	 coastal	

property.	 	 Payson’s	 family	 has	 since	 sold	 part	 of	 the	 burdened	 land	 for	

development.		The	Town	of	Cumberland	has	purchased	a	portion	of	that	land	

and	 intends	 to	 develop	 it	 so	 that	 the	 public	 may	 access	 a	 valued	 natural	

resource:	 namely,	 a	 beach	 on	 the	 Town’s	 property.	 	 The	 Town	 has	 received	

conditional	 approval	 from	 the	 Planning	 Board	 to	 undertake	 limited	

development,	an	action	which	is	under	review	in	a	separate	appeal,	with	the	

Land	Trust’s	permission	and	continued	supervision.			

        [¶33]		The	Estate	now	seeks	to	litigate	the	details	of	enforcement	of	the	

conservation	 easement	 upon	 land	 that	 it	 has	 no	 legal	 right	 to	 control.	 	 In	

essence,	 the	 Estate	 seeks	 to	 enforce	 the	 easement	 for	 its	 own	 benefit.10		 The	

easement’s	 benefit,	 however,	 runs	 to	 the	 Land	 Trust,	 see	 Morrisette	 at	 381,	

   10		 Notably,	 for	 a	 conservation	 easement	 to	 be	 a	 valid	 charitable	 contribution	 for	 federal	 tax	

purposes,	thus	permitting	the	owner	to	take	a	deduction	for	the	contribution,	the	contribution	must	
be	 made	 “exclusively	 for	 conservation	 purposes.”	 	 26	 U.S.C.S.	 §	170(f)(3)(B)(iii),	 (h)(1)(C)	 (LEXIS	
through	Pub.	L.	No.	114-262).		This	is	in	response	to	Congress’s	concern	about	“the	property	owner	
who	takes	an	income	tax	deduction,	then	sits	on	the	back	porch	looking	over	the	unspoiled	acreage	
that	was	the	subject	of	the	deduction.”		4	Powell	on	Real	Property	§	34A.04[4][b]	(quotation	marks	
omitted).		Thus,	the	tax	laws	are	“‘designed	to	ensure	that	the	payor’s	primary	purpose	is	to	assist	
the	 charity	 and	 not	 to	 secure	 some	 benefit	 personal	 to	 the	 payor.’”	 	 Id.	 §	34A.04[4][a]	 (quoting	
Christiansen	v.	Comm’r,	843	F.2d	418,	420	(10th	Cir.	1988)).		The	Maine	Legislature	could	not	have	
intended	to	permit	a	landowner	to	donate	a	conservation	easement	for	the	public’s	benefit	with	the	
expectation	that	the	landowner	may,	after	selling	a	portion	of	the	property,	enforce	the	easement	
against	the	new	owner	in	order	to	advance	the	landowner’s	private	interests.	
22	

and	 the	 purpose	 of	 the	 easement	 is	 to	 benefit	 the	 public,	 see	 33	 M.R.S.	

§	477-A(1).	

        [¶34]	 	 The	 Superior	 Court	 correctly	 concluded	 that	 the	 Legislature	 did	

not	intend	to	authorize	a	proliferation	of	suits	among	neighbors	to	compel	the	

enforcement	of	conservation	easements	against	each	other.		Accordingly,	the	

Estate	 lacks	 standing	 to	 bring	 an	 action	 to	 compel	 the	 Land	 Trust	 to	 bar	 the	

proposed	 public	 access.	 	 We	 affirm	 the	 Superior	 Court’s	 well-reasoned	

interpretation	 of	 the	 ambiguous	 statute	 and	 conclude	 that,	 applying	 that	

interpretation	 of	 the	 statute,	 the	 Estate	 lacks	 standing	 to	 sue	 the	 Land	 Trust	

and	the	Town	of	Cumberland	in	this	matter	to	obstruct	the	planned	use	of	the	

land	to	benefit	the	public.11	

        [¶35]	 	 At	 this	 early	 point	 in	 the	 proceedings,	 however,	 we	 cannot	

conclude	 as	 a	 matter	 of	 law	 that	 the	 claim	 for	 breach	 of	 contract	 was	 an	

“action	 affecting	 a	 conservation	 easement.”	 	 33	M.R.S.	 §	 478(1).	 	 Thus,	 we	

vacate	the	judgment	with	respect	to	that	count	of	the	complaint	but	affirm	the	

judgment	dismissing	all	other	claims	for	lack	of	statutory	standing.	




   11		 Although	 the	 dissenting	 opinion	 suggests	 that	 the	 result	 is	 “absurd	 or	 illogical,”	 Dissenting	

Opinion	 ¶	 52,	 we	 simply	 hold	 that	 an	 owner	 of	 similarly	 encumbered	 property	 does	 not	 have	
standing	to	assert	the	interests	of	the	holder	of	the	easement	(here,	the	Land	Trust)	as	to	another	
owner’s	land.		See	33	M.R.S.	§	478(1)	(2016).	
                                                                                      23	

      The	entry	is:	

                    Judgment	vacated	to	the	extent	that	it	dismissed	
                    the	 breach	 of	 contract	 claim;	 in	 all	 other	
                    respects,	 judgment	 affirmed.	 	 Remanded	 for	
                    further	 proceedings	 on	 the	 breach	 of	 contract	
                    claim.	
                    	
                          	      	    	     	       	    	       	

ALEXANDER,	J.	and	JABAR,	J.,	dissenting.	

      [¶36]		We	respectfully	dissent	from	the	Court’s	decision	that	the	explicit	

language	 of	 33	 M.R.S.	 §	 478(1)(A)	 (2016)	 giving	 standing	 in	 any	 action	

affecting	 the	 conservation	 easement	 to	 “[a]n	 owner	 of	 an	 interest	 in	 the	 real	

property	 burdened	 by	 the	 easement,”	 is	 somehow	 ambiguous.	 	 After	 holding	

that	 section	 478(1)(A)	 is	 ambiguous,	 the	 Court	 erroneously	 determines	 that	

the	Estate	of	Merrill	P.	Robbins	lacked	standing	to	bring	this	action	affecting	

its	 interest	 in	 its	 real	 property	 burdened	 by	 the	 easement	 and	 affirms	 the	

Superior	 Court’s	 order	 dismissing	 the	 Estate’s	 complaint	 seeking	 to	 enforce	

the	 conservation	 easement.	 	 The	 Court	 does	 remand	 for	 the	 trial	 court	 to	

explore	whether	or	not	there	might	be	some	contractual	obligation	that	might	

give	the	Estate	standing.			
24	

                              I.		EASEMENT	HISTORY	

       [¶37]		In	1997,	Marion	B.	Payson	executed	a	conservation	easement	by	

deed.	 	 The	 Chebeague	 &	 Cumberland	 Land	 Trust	 (the	 Land	 Trust)	 is	 the	

current	 grantee	 of	 the	 deed	 and	 “holder”	 of	 the	 easement.	 	 The	 easement	

covers	a	roughly	100-acre	parcel	of	land	on	the	coast	in	Cumberland,	referred	

to	as	“the	Property”	throughout	the	deed.		The	conservation	easement’s	stated	

purpose	 is	 to	 retain	 the	 Property	 “predominantly	 in	 its	 scenic,	 natural,	 and	

open	space	condition	for	conservation	purposes	and	to	prevent	any	use	of	the	

Property	 that	 will	 significantly	 impair	 or	 interfere	 with	 the	 conservation	

values	 of	 the	 Property	 and	 the	 Property’s	 natural	 resources	 and	 associated	

ecosystems.”	 	 This	 stated	 purpose	 generally	 follows	 the	 definition	 of	

“conservation	 easement”	 in	 33	 M.R.S.	 §	 476(1)	 (2016).	 	 Neither	 the	 stated	

purpose	of	the	conservation	easement	nor	the	statutory	definition	make	any	

particular	 mention	 of	 public	 access,	 though	 many	 of	 the	 uses	 listed	 would	

involve	 use	 by	 some	 individuals,	 though	 not	 necessarily	 the	 public	 at	 large.		

See	id.	

       [¶38]	 	 The	 Estate	 owns	 only	 a	 small	 portion	 of	 the	 100-acre	 parcel	

subject	 to	 the	 conservation	 easement.	 	 Since	 the	 1997	 creation	 of	 the	

easement,	(1)	the	Town	of	Cumberland	has	acquired	another	part	of	the	100	
                                                                                                        25	

acres	 to	 develop	 a	 beach,	 a	 sixty-car	 parking	 lot,	 a	 bath	 house	 and	 related	

amenities,	and	(2)	a	real	estate	developer	has	acquired	the	remainder	of	the	

protected	 land	 that	 has	 been	 divided	 into	 ten	 house	 lots. 12 		 Although	

conservation	 easements	 are	 required	 by	 law	 to	 be	 “unlimited	 in	 duration”	

subject	 to	 certain	 exceptions,	 33	 M.R.S.	 §	477(3)	 (2016),	 limitations	 on	 uses	

consistent	 with	 the	 original	 stated	 purposes	 of	 the	 easement	 apparently	 are	

being	abandoned,	except	on	the	Estate’s	property.13		

	          [¶39]	 	 The	 Land	 Trust,	 as	 holder	 of	 the	 conservation	 easement	 and	

grantee	 of	 the	 deed,	 is	 primarily	 responsible	 for	 enforcing	 the	 terms	 of	 the	

easement.		See	33	M.R.S.	§§	476(2),	478(1)(B).		The	Land	Trust	supports	the	

planned	development	of	the	land.			

           [¶40]	 	 The	 Estate,	 after	 communicating	 its	 concerns	 to	 the	 Land	 Trust	

and	 the	 Town,	 brought	 this	 action	 naming	 the	 Land	 Trust	 and	 the	 Town	 as	

defendants.	 	 Upon	 the	 Town’s	 and	 the	 Land	 Trust’s	 motions	 to	 dismiss	

pursuant	 to	 M.R.	 Civ.	 P.	 12(b)(6),	 the	 trial	 court	 dismissed	 the	 Estate’s	

complaint	in	its	entirety,	concluding	that	the	Estate	lacked	standing	to	initiate	


    12		
      Three	 houses	 have	 already	 been	 built	 in	 this	 area,	 and	 seven	 lots	 remain	 available	 for	
development.		

    13		 This	 easement	 was	 created	 in	 1997.	 	 Conservation	 easements	 created	 after	 2007	 may	 be	

terminated	 or	 amended	 only	 with	 court	 approval	 in	 an	 action	 in	 which	 the	 Attorney	 General	 is	
made	a	party.		See	33	M.R.S.	§§	477(3)(B),	477-A(2)(B),	478	(2016).			
26	

an	 action	 to	 enforce	 the	 conservation	 easement	 as	 it	 relates	 to	 the	 Town’s	

property.			

       [¶41]		The	trial	court	interpreted	33	M.R.S.	§	478(1)(A)	and	concluded	

that	 the	 statutory	 language	 “[a]n	 owner	 of	 an	 interest	 in	 the	 real	 property	

burdened	 by	 the	 easement”	 is	 limited	 to	 an	 owner	 of	 an	 interest	 in	 the	 real	

property	 that	 may	 actually	 be	 subject	 to	 development	 or	 other	 use	 allegedly	

inconsistent	 with	 the	 limitations	 of	 the	 conservation	 easement—here,	 the	

Town	 property.	 	 By	 that	 reasoning,	 accepted	 by	 the	 Court,	 only	 an	 owner	 of	

land	being	developed	in	violation	of	a	conservation	easement	has	standing,	as	

an	owner,	to	challenge	its	own	violation	of	the	easement.	

                                  II.		LEGAL	ANALYSIS	

       [¶42]		Every	plaintiff	who	commences	a	lawsuit	must	demonstrate	that	

it	 has	 standing	 to	 do	 so.	 	 Bank	 of	 Am.,	 N.A.	 v.	 Greenleaf,	 2014	ME	 89,	 ¶	 7,	

96	A.3d	 700.	 	 “Standing”	 is	 a	 term	 that	 “refers	 to	 the	 minimum	 interest	 or	

injury	 suffered	 that	 is	 likely	 to	 be	 redressed	 by	 judicial	 relief,”	 and	 what	 is	

required	 to	 demonstrate	 standing	 may	 be	 set	 out	 by	 the	 common	 law	 or	 by	

statute,	depending	upon	the	type	of	claim.		Id.	

       [¶43]		The	conservation	easement	laws	codified	at	33	M.R.S.	§§	476	to	

479-C	 (2016)	 apply	 to	 the	 conservation	 easement	 at	 issue	 in	 this	 matter,	
                                                                                        27	

because	 the	 easement	 was	 created	 after	 September	 19,	 1985.	 	 See	 33	 M.R.S.	

§	479-A(1);	 P.L.	 1985,	 ch.	395,	 §	 3	 (effective	 Sept.	 19,	 1985).	 	 Section	 478(1)	

specifies	 who	 may	 initiate	 or	 intervene	 in	 an	 action	 affecting	 a	 conservation	

easement.		It	provides,	in	pertinent	part:		

            1.	 	 Action	 or	 intervention.	 	 An	 action	 affecting	 a	
       conservation	easement	may	be	brought	or	intervened	in	by:	

              A.		An	owner	of	an	interest	in	the	real	property	burdened	by	
              the	easement;		

              B.		A	holder	of	the	easement;		

              C.		A	person	having	a	3rd-party	right	of	enforcement;	or		

              D.	 	 The	 Attorney	 General	 [provided	 certain	 conditions	 are	
              met	first].		

       [¶44]	 	 The	 statute	 identifies	 four	 different	 entities	 that	 may	 enforce	 a	

conservation	 easement.	 	 This	 case	 deals	 with	 only	 one	 of	 those	 alternatives,	

section	478(1)(A).		There	is	no	reason	to	discuss	the	possible	role	of	the	Land	

Trust	that	is	a	holder	of	the	easement,	section	478(1)(B);	the	Attorney	General	

pursuant	 to	 section	 478(1)(D);	 or	 other	 parties,	 including	 abutting	

landowners,	 that	 may	 have	 third	 party	 rights	 of	 enforcement	 pursuant	 to	

section	478(1)(C).	

       [¶45]	 	 The	 Estate’s	 complaint	 is	 “[a]n	 action	 affecting	 a	 conservation	

easement.”	 	 33	 M.R.S.	 §	 478(1).	 	 To	 establish	 standing,	 pursuant	 to	 section	
28	

478(1)(A),	therefore,	the	Estate	must	demonstrate	only	that	it	is	“[a]n	owner	

of	 an	 interest	 in	 the	 real	 property	 burdened	 by	 the	 easement.”	 	 33	M.R.S.	

§	478(1)(A).	 	 There	 is	 no	 dispute	 that	 the	 Estate	 owns	 property	 that	 is	

“burdened	by	the	easement.”		

      [¶46]		“In	construing	a	statute	our	duty	is	to	give	effect	to	the	intent	of	

the	Legislature	as	evidenced	by	the	language	of	the	statute.”		Concord	Gen.	Mut.	

Ins.	Co.	v.	Patrons-Oxford	Mut.	Ins.	Co.,	 411	A.2d	1017,	 1020	 (Me.	 1980).	 	 “We	

will	 construe	 a	 statute	 based	 on	 its	 plain	 meaning	 in	 the	 context	 of	 the	

statutory	scheme,	and	only	if	the	statute	is	ambiguous	will	we	look	to	extrinsic	

indicia	of	legislative	intent	such	as	relevant	legislative	history.”		Strout	v.	Cent.	

Me.	Med.	Ctr.,	2014	ME	77,	¶	10,	94	A.3d	786.		“If	the	meaning	of	the	language	

is	plain,	we	must	interpret	the	statute	to	mean	exactly	what	it	says.”		Concord	

Gen.	Mut.	Ins.	Co.,	411	A.2d	at	1020.	

      [¶47]	 	 As	 indicated	 in	 the	 quote	 from	 section	 478(1)(A)	 above,	

“[a]n	action	affecting	a	conservation	easement	may	be	brought	or	intervened	

in	 by	 .	 .	 .	 [a]n	 owner	 of	 an	 interest	 in	 the	 real	 property	 burdened	 by	 the	

easement.”	 	 The	 plain	 meaning	 of	 this	 language	 confers	 standing	 to	 bring	 an	

action	 affecting	 a	 conservation	 easement	 upon	 any	 person	 who	 owns	 an	

interest	 in	 the	 land	 burdened	 by	 the	 easement.	 	 Section	 478’s	 specific	
                                                                                       29	

reference	to	“the	real	property	burdened	by	the	easement”	refers	back	to	all	of	

the	 real	 property	 so	 burdened,	 not	 just	 the	 property	 that	 may	 be	 used	 in	

violation	of	the	easement.		

      [¶48]		“The”	is	a	definite	article	and	it	points	to	a	definite	object.		“[T]he	

real	 property	 burdened	 by	 the	 easement”	 is	 a	 specific	 reference,	 and	 it	 is	 a	

reference	to	the	property	described	in	a	conservation	easement	that	is	being	

burdened	by	that	conservation	easement.		To	conclude	that	“the	real	property	

burdened	 by	 the	 easement”	 refers	 only	 to	 the	 parcel	 being	 altered	 would	

require	this	Court	to	add	to	the	language	of	478(1)(A).		Although	the	holder	of	

the	 easement	 has	 certain	 duties	 that	 other	 property	 owners	 within	 the	 “real	

property	 burdened	 by	 the	 easement”	 may	 enforce,	 this	 does	 not	 limit	 the	

enforcement	capacity	given	to	any	property	owner	who	owns	land	within	the	

overall	conservation	easement.	

      [¶49]	 	 Under	 basic	 property	 law,	 a	 landowner	 who	 owns	 property	

subject	 to	 an	 easement	 holds	 that	 property	 subject	 to	 all	 of	 the	 restrictions	

within	the	easement.		A	conservation	easement	is	one	form	of	easement	and	

carries	the	same	duties	and	burdens	of	any	easement.		

      A	conservation	easement	is	usually	not	an	easement	in	the	sense	
      of	 an	 affirmative	 right	 to	 use	 or	 traverse	 the	 burdened	
      property	.	.	.	.	 	 Since	 the	 landowner	 agrees	 to	 restrict	 activity	 on	
30	

       the	land,	a	conservation	easement	may	be	more	accurately	viewed	
       as	a	restrictive	covenant	or	negative	easement.			
	
4-34A	 Richard	 R.	 Powell,	 Powell	 on	 Real	 Property	 §	 34A.01	 (Michael	 Allan	

Wolf	ed.,	2005).	

       [¶50]		The	Land	Trust	and	the	Town	argue	that	applying	section	478’s	

plain	 language	 would	 lead	 to	 illogical	 or	 absurd	 results	 contrary	 to	 public	

interest.	 	 They	 speculate	 that	 landowners	 subject	 to	 conservation	 easements	

spanning	 thousands	 of	 acres	 may	 commence	 lawsuits	 to	 prevent	 other	

landowners	 living	 miles	 away	 from	 making	 small	 improvements	 to	 their	

property.		That	hypothetical	is	not	the	situation	before	us.		Here	the	easement	

covers	only	100	acres,	and	the	use,	quiet	enjoyment,	and	value	of	the	Estate’s	

property	may	be	directly	affected	by	the	development	of	the	Town	property	as	

a	public	beach.			

       [¶51]	 	 Even	 considering	 the	 Land	 Trust	 and	 the	 Town’s	 hypothetical,	

though,	 such	 a	 result	 would	 not	 be	 absurd	 or	 illogical.	 	 In	 an	 analogous	 case	

involving	a	31,000-acre	subdivision	property,	we	concluded	that	owners	of	a	

leasehold	interest	in	a	developed	lot	in	a	subdivision	had	standing	to	challenge	

proposed	 changes	 in	 use	 of	 a	 few	 undeveloped	 lots	 not	 contiguous	 to	 the	

leaseholder’s	 lot.	 	 Nelson	 v.	 Bayroot,	 LLC,	 2008	 ME	 91,	 ¶¶	 3-7,	 9-14,	

953	A.2d	378	 (noting	 that	 courts	 in	 other	 states	 have	 held	 that	 “those	 with	
                                                                                     31	

interests	 in	 property	 contained	 in	 a	 subdivision	 have	 interests	 in	 other	

subdivision	 property”).	 	 Furthermore,	 courts	 and	 defendants	 have	 tools	 to	

dispatch	 litigation	 that	 is	 frivolous	 or	 otherwise	 fails	 to	 state	 a	 claim	

appropriate	for	judicial	determination.		See,	e.g.,	M.R.	Civ.	P.	11,	12(b)(6),	56.	

      [¶52]		The	truly	absurd	or	illogical	application	of	section	478(1)	would	

be	to	hold	that	only	the	developer	of	land	violating	the	easement,	or	the	holder	

of	 the	 easement	 who	 supports	 the	 development,	 have	 standing	 to	 challenge	

the	 resulting	 violation	 of	 the	 easement.	 	 The	 plain	 meaning	 of	 section	

478(1)(A)	is	that	any	owner	of	an	interest	in	the	real	property	burdened	by	a	

conservation	 easement	 has	 standing	 to	 commence	 an	 action	 affecting	 that	

easement.	

      [¶53]	 	 Because	 the	 Estate,	 as	 an	 owner	 of	 an	 interest	 in	 the	 land	

benefitted	 and	 burdened	 by	 the	 conservation	 easement,	 has	 standing	 to	

challenge	 an	 alleged	 violation	 of	 the	 conservation	 easement	 on	 another	 lot	

that	 may	 adversely	 affect	 the	 Estate’s	 quiet	 enjoyment	 of	 its	 land,	 we	 would	

vacate	and	allow	the	action	to	proceed	on	the	merits	of	the	Estate’s	claim.	

	
	     	      	      	      	     	
	
	
	
	
32	

	
Scott	 D.	 Anderson,	 Esq.	 (orally)	 and	 Juliet	 T.	 Browne,	 Verrill	 Dana,	 LLP,	
Portland,	for	appellant	Estate	of	Merrill	P.	Robbins	
	
Natalie	 L.	 Burns,	 Esq.	 (orally)	 and	 Alyssa	 C.	 Tibbetts,	 Esq.,	 Jensen	 Baird	
Gardner	&	Henry,	Portland,	for	appellee	Town	of	Cumberland	
	
Paul	F.	Driscoll,	Esq.,	and	Russell	B.	Pierce,	Jr.,	Esq.	(orally),	Norman,	Hanson	&	
DeTroy,	LLC,	Portland,	for	appellee	Chebeague	&	Cumberland	Land	Trust	
	
R.	Reeve	Wood	III,	Esq.,	Maine	Farmland	Trust,	Inc.,	Belfast,	for	amicus	curiae	
Maine	Farmland	Trust,	Inc.	
	
Lauren	E.	Parker,	Asst.	Atty	Gen.,	Office	of	the	Attorney	General,	Augusta,	for	
amicus	curiae	Office	of	the	Attorney	General	
	
	
	
Cumberland	Superior	Court	docket	number	CV-2014-523	
FOR	CLERK	REFERENCE	ONLY